          Case 6:20-cv-01122-ADA Document 11 Filed 01/21/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION


 TRANSCEND SHIPPING SYSTEMS, LLC,

              v.                               Case No. 6:20-cv-1122-ADA

 A.P. MOLLER-MAERSK A/S                        JURY TRIAL DEMANDED
 (“APM”), MAERSK, INC., MAERSK
 LINE LTD. AND MAERSK
 CONTAINER INDUSTRY A/S,

              Defendants.




   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANTS

     Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff

respectfully submits this notice of voluntary dismissal without prejudice of all

Defendants.



Dated: January 21, 2021                    Respectfully submitted,
                                           /s/ Randall Garteiser
                                           RANDALL T. GARTEISER
                                            TEXAS BAR NO. 24038912
                                             RGARTEISER@GHIPLAW.COM
                                           M. SCOTT FULLER
                                             TEXAS BAR NO. 24036607
                                             SFULLER@GHIPLAW.COM
                                           THOMAS G. FASONE III
                                             TEXAS BAR NO. 00785382
                                             TFASONE@GHIPLAW.COM
                                           GARTEISER HONEA PLLC

NOTICE OF DISMISSAL                 PAGE | 1
           Case 6:20-cv-01122-ADA Document 11 Filed 01/21/21 Page 2 of 2




                                            119 W. FERGUSON STREET
                                            TYLER, TEXAS 75702
                                            TELEPHONE: (888) 908-4400

                                            ATTORNEYS FOR PLAINTIFF
                                            TRANSCEND SHIPPING SYSTEMS,
                                            LLC




                           CERTIFICATE OF SERVICE

 I, Randall Garteiser, the ECF filer, attest that this document is being served
electronically via email notification on January 21, 2021 under ECF to every counsel of
record in this litigation.

                                        /s/ Randall Garteiser
                                        Randall T. Garteiser




NOTICE OF DISMISSAL                  PAGE | 2
